EBEL, Circuit Judge.
On September 17, 2009, this Court issued an “Order for Certification of Questions of State Law,” Lickteig v. Kolar, Jr., No. 08-2949 (8th Cir. Sept. 17, 2009) to the Supreme Court of the State of Minnesota certifying three questions of Minnesota state law to that Court. On May 27, 2010, the Minnesota Supreme Court issued an opinion answering those three questions. Lickteig v. Kolar, 782 N.W.2d 810 (Minn.2010).
On the basis of the answers provided by the Minnesota Supreme Court in this matter, the district court order this case is REVERSED and this matter is REMANDED to the U.S. District Court for the District of Minnesota for further proceedings consistent with our Order of Certification and the Supreme Court’s opinion answering the certified questions presented to it.